833 F.2d 305
Lac d'Amiante du Quebec, Ltee, Carey Canada, Inc.,Celotex Corp., GAF Corp., Peltz Rowley, Inc., AsbestosTextile Institute, Vermont Asbestos Group., CharterConsolidated, Ltd., Charter Consolidated Investments,  Ltd.,Charter Consolidated Services, Ltd., Central     MiningFinance, Ltd., Consolidated Mines Selection Co.,Ltd.,British South Africa Co., Ltd., Cape Industries, Ltd., CapeAsbestos Industries, Ltd., Cape Asbestis}   Fibres, Ltd.,Cape Asbestos South Africa Proprietary
NO. 87-1223
United States Court of Appeals,Third Circuit.
OCT 13, 1987

Appeal From:  E.D.Pa.,
Shapiro, J.


1
AFFIRMED.